Exhibit 10.7

 

GlyEco-NFS Patent Security Agreement

 

PATENT SECURITY AGREEMENT

(Short-Form)

 

This Patent Security Agreement (“Agreement”) is between GlyEco, Inc.
(“Grantor”), a corporation organized and existing under the laws of the State of
Nevada, and having a usual place of business at 1620 1st Ave. S, Nitro, WV 25143
and a mailing address at P.O. Box 387, Institute, WV 25112, and NFS Leasing,
Inc. (“Secured Party”), a corporation organized and existing under the laws of
the Commonwealth of Massachusetts, and having a usual place of business at 900
Cummings Center, Suite 226-U, Beverly, Massachusetts 01915.

 

WHEREAS, the Grantor is the owner of certain United States patents and patent
applications as listed on the attached Schedule A (as may be amended from time
to time) (collectively “Patents”).

 

WHEREAS, the Secured Party and the Grantor have entered into a certain Security
Agreement dated March 31, 2017 and amended by an Amended and Restated Security
Agreement dated February 7, 2018 and by an Amended and Restated Security
Agreement dated May 23, 2019 (“Amended Security Agreement”), granting the
Secured Party a first priority security interest in said Patents as collateral
to secure performance of the Grantor’s obligations under a certain Master
Equipment Lease dated March 31, 2017 and amended by an Amendment No. 1 dated
March 31, 2017 and by an Amendment No. 2 dated May 23, 2019 and the Equipment
Lease Schedules thereto (collectively, as amended the “Lease Agreement”).

 

WHEREAS, by this Agreement, the Grantor and the Secured Party confirm and seek
to make a record of the grant of a security interest in said Patents.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Secured Party
a lien and continuing security interest in all of the Grantor’s right, title,
and interest in, to, and under said Patents listed on Schedule A.

 

The Grantor hereby acknowledges and affirms that the rights and remedies of the
Secured Party with respect to the liens and security interests in said Patents
made and granted hereby are more fully set forth in the Amended Security
Agreement and Lease Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. Unless defined
otherwise herein, all terms should be given the same meaning as defined and used
in the incorporated agreements. To be free from doubt, this Agreement shall
terminate if, as, and when the Amended Security Agreement terminates and Secured
Party, at Grantor’s request and expense, shall take such actions and execute and
deliver, and, if and as applicable, file such documents as Grantor may
reasonably request to terminate all liens created by this Agreement and
terminate this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
under seal by its authorized officers, as of the last date written below.



 



Page 1 of 3

 

 

GlyEco-NFS Patent Security Agreement

 

GlyEco, Inc.

 

By: ____________________________________________________

 

Printed Name: ___________________________ Title: ____________________

                       (Duly Authorized)

 

Dated: _____________________

 

 



 

 

 

NFS Leasing, Inc.

 

By: ____________________________________________________

Mark Blaisdell – Chief Financial Officer

(Duly Authorized)

 

Dated: _____________________

 



Page 2 of 3

 

 

GlyEco-NFS Patent Security Agreement

 

Schedule A

to

Patent Security Agreement

 

U.S. Patent Assets

 

Application No.  Patent No.  Title 13/843,105  9,145,345  METHOD AND APPARATUS
FOR PROCESSING GLYCOL PCT/US2013/056747     METHOD AND APPARATUS FOR PROCESSING
GLYCOL

 

 

Page 3 of 3



 

